                                                                                                                                                                                                                                                                   297mm
                                                                                                 iPhone4_APR_Table Sign A3 Back_Generic_297 x 420_WW_CMYK
                                                                                                                        Case 5:17-cv-00551-LHK Document 285-2 Filed 10/18/18 Page 1 of 1




                                                                                                                                                                                                                                                                                                                                                                                                                                           Please keep cap height alignment of headline.
                                                                                                                                                                                                                                                                                                                                                                                                                                               Maximum width is width of text frame.
 InDesign




                                                                                                                                                                                                                                                                                                                                                                                                                                                If necessary, reduce point size to ﬁt.
   CS5




              APP




                                                                                                                                                                                        Nothing else is an iPhone.
 Harold
 Wong




OPERATOR
 11/17/11
 12:49 PM




         DATE
                188513




               JOB
 188513_B1_iPhone4_APR_TBL-SGN-A3-Back_Generic_297x420_WW_




                                                                         PMS 429




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              or a PC with Windows Vista or Windows 7. Some features require a Wi-Fi connection. Some features are not available in all countries. Access to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Requires a FaceTime-enabled Mac with an Internet connection or a FaceTime-enabled iOS device with a Wi-Fi connection. Not available in all


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              some services is limited to 10 devices. 3App count refers to the total number of apps worldwide. TM and © 2011 Apple Inc. All rights reserved.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              areas. 2iCloud requires iOS 5 on iPhone 3GS or later, iPod touch (3rd and 4th generation), iPad, or iPad 2; a Mac computer with OS X Lion;
                                                                         BLACK
                         CMYK.indd




                                                                         YELLOW




                                                                                                                                                                                                                                                                                                                                                                                                                                              Please keep text the width of the text frame,
                                                                         MAGENTA




                                                                                                                                                                                                                                                                                                                                                                                                                                                       and no more than 8 lines.
                                                                                                                           FaceTime                                                                     Retina display                                                               Apple A4 chip                                                                 Long battery life
                                                                                                                           See friends while you talk to                                                With the sharpest, highest-                                                  Apple engineers designed the A4                                               iPhone gives you truly long
                                                                                                                           them. FaceTime video calling                                                 resolution phone screen,                                                     chip to be incredibly powerful yet                                            battery life. Unlike other phones,
                                                                                      420mm
                                                                         CYAN




                                                                                                                           works over Wi-Fi on iPhone,                                                  everything you see and do                                                    energy e∑cient. With it, iPhone 4                                             you don’t have to limit your use
                                                                                                                           iPad 2, iPod touch, and the Mac.1                                            on iPhone 4 looks amazing.                                                   performs complex tasks easily.                                                just to conserve power.
             FILE




                                                                                                                                                                                                                                                                                                                                                                                                                                              Please keep text the width of the text frame,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       and no more than 9 lines.
                                                                                                                           iOS 5                                                                        iCloud                                                                       App Store                                                                     It’s simply smarter
                                                                                                                           The world’s most advanced                                                    iCloud stores your content and                                               Choose from over 500,000 apps                                                 iPhone is so easy to use, you
                                                                                                                           mobile operating system has                                                  wirelessly pushes it to all your                                             for just about anything: social                                               don’t need a manual. You can
                                                                                                                           over 200 new features, including                                             devices. Automatic, e∂ortless,                                               networking, travel, business, news,                                           pick up an iPhone and start
                                                                                                                           Notiﬁcation Center, Reminders,                                               and seamless—it just works.2                                                 weather, sports, and more.3                                                   using it right away.
                                                                                                                           and Twitter integration.




                                                                                                     1
                                                                                                       Requires a FaceTime-enabled Mac with an Internet connection or a FaceTime-enabled iOS device with a Wi-Fi connection. Not available in all areas. 2iCloud requires iOS 5 on iPhone 3GS or later, iPod touch (3rd and 4th generation), iPad, or iPad 2; a Mac computer with OS X Lion;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1




                                                                                                     or a PC with Windows Vista or Windows 7. Some features require a Wi-Fi connection. Some features are not available in all countries. Access to some services is limited to 10 devices. 3App count refers to the total number of apps worldwide. TM and © 2011 Apple Inc. All rights reserved.




                                                                                                   188513_B1_iPhone4_APR_TBL-SGN-A3-Back_Generic_297x420_WW_CMYK.indd 1                                                                                                                                                                                                                                                 11/17/11 1:15 PM



                                                               Apple Inc.                        1 Inﬁnite Loop, Cupertino, CA 95014
                                                                                                                                                                     Millimeters Full Size Specs                              Inches Full Size Specs                                  Date                                PROOF REVIEW SIGN OFF                                                                         /         /
                           Apple Conﬁdential




                                                                                                                                                                         Trim       297mm x 420mm                                  Trim 11.6929" x 16.5354"                          11/16/2011 - 12:03 PM                                                OK         OK w/                                         OK         OK w/
                                                               File Name iPhone4_APR_TBL-SGN-A3-Back_Generic_297x420_WW_                                                  Live      N/A                                            Live N/A                                                                               Producer                                                               Content Prod
                                                                                     CMYK_v2.indd                                                                                                                                                                                    Version
                                                             Job Number CHA-12-5490
                                                              Description Channel | iPhone 4 | Apple Premium Reseller |
                                                                                     Table Sign A3 Back | WW Generic
                                                                                                                                                                    Margins


                                                                                                                                                                        Bleed
                                                                                                                                                                                    6mm Top, 6mm Bottom
                                                                                                                                                                                    6mm Sides
                                                                                                                                                                                    3mm
                                                                                                                                                                                                                             Margins .25" Top, .25" Bottom


                                                                                                                                                                                                                                 Bleed .125"
                                                                                                                                                                                                                                            .25" Sides

                                                                                                                                                                                                                                                                                     Geo
                                                                                                                                                                                                                                                                                          2                               XF Hardware

                                                                                                                                                                                                                                                                                                                          XF Screens
                                                                                                                                                                                                                                                                                                                                                                                                 Print Prod

                                                                                                                                                                                                                                                                                                                                                                                                 Art Director
                                                              Production Ana Todd
                                                             Inks: 5/0             CMYK       PANTONE 429 C Inks: 3/0           RGB       Proof 429100%
                                                                                                                                            PMS at: MATCH           Mechanical Built at: 1:1                                 PRINT AT: 100%                                              WW                               Editor

                                                                                                                                                                                                                                                                                                                          Legal
                                                                                                                                                                                                                                                                                                                          Writer
                                                                                                                                                                                                                                                                                                                                                                                                 Implement Dsgnr

                                                                                                                                                                                                                                                                                                                                                                                                 Studio Manager




CONFIDENTIAL                                                                                                                                                                                                                                                                                                                                                                                                       APL-GRACE_00000939
